Citation Nr: 0729675	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from September 1967 to 
September 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision.  The 
case was remanded by the Board in May 2006 for, inter alia, 
consideration by the RO of the issue of entitlement to 
service connection for a low back disability as related to 
herbicide exposure in service.  In that remand it was noted 
that in written statements filed in April 1997 ad April 2002, 
the veteran suggested that his low back disability may 
actually be degeneration of the spine due to exposure to 
herbicides during his active duty in Vietnam.  This theory of 
entitlement to service connection had not been considered by 
the RO and was made one of the action paragraphs in the 
Board's remand as a result.  While the remaining actions 
required in the remand (issuing a complete notification 
letter, obtaining the veteran's Social Security 
Administration records, and having the veteran undergo a VA 
examination regarding his claim) have all been completed, the 
RO failed to specifically address the issue of entitlement to 
service connection as related to herbicide exposure in the 
October 2006 supplemental statement of the case despite 
including some of the appropriate regulations regarding 
herbicide exposure.  The Board must remand the claim for 
failing to comply with its previous remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

Readjudicate the claim for service 
connection for a low back disability based 
on whether it is related to herbicide 
exposure.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all relevant actions taken 
on his claim, summarizes the evidence, and 
discusses all pertinent legal authority, 
including the criteria relating to claims 
for service connection based on exposure 
to herbicides.  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

